VAN HOOMISSEN, J.,
dissenting.
I agree that defendant waived any objection to the testimony of Nancy McVae when he failed to object to that testimony. State v. Abel, 241 Or 465, 467, 406 P2d 902 (1965). I also agree with the majority’s disposition of defendant’s third assignment.
As to defendant’s first and second assignments of error, I would affirm for the reasons stated in my dissenting opinion in State v. Corgain, 63 Or App 26, 663 P2d 773 (1983), and Judge Richardson’s dissenting opinion in State v. Middleton, 61 Or App 680, 658 P2d 555, rev allowed 294 Or 792 (1983).